Citation Nr: 1143537	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  08-24 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for sterility, to include as secondary to service-connected residuals of chronic, recurrent epididymitis (hereinafter epididymitis).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1970 to October 1971.  He also had subsequent service in the United States Army Reserve.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

The Board notes that the Veteran's May 2007 statement, from which the present claim stems, asserts that the Veteran wished to file a claim for service connection for sterility.  However, an August 2007 VA Form 119 (Report of Contact) reflects that the Veteran intended the claim to be for special monthly compensation (SMC) for loss of a creative organ.  See an August 2008 Report of Contact.  Nonetheless, the RO has developed and adjudicated his claim as one for entitlement to service connection.  At no time has the RO notified the Veteran of, or analyzed the facts of the case under, the laws and regulations which govern SMC claims, 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a)(1).  

Therefore, the Board does not have jurisdiction over the Veteran's SMC claim, and it is REFERRED to the agency of original jurisdiction (AOJ) for appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby)

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.




REMAND

Reason for Remand:  To afford the Veteran a VA examination, to obtain clarifying opinions and to obtain outstanding private treatment records.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In this case, the Veteran has asserted his claim for service connection under the theories of direct and secondary service connection.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

Under section 3.310(a) of VA regulations, service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In the present case, the Veteran's service treatment records reflect that he was treated for epididymitis of the right testicle in July 1970 and August 1970.  In an April 1982 rating decision, the RO granted service connection for epididymitis; a noncompensable (zero percent )evaluation was assigned, effective March 6, 1980.  Accordingly, element (2) has been demonstrated under both theories of entitlement.  

However, the evidence of record concerning whether the Veteran has current disability, element (1), is tenuous.  The Veteran was afforded a VA examination in connection with a previous claim in February 1982.  The February 1982 VA examination report reflects that upon clinical evaluation the Veteran's right testicle was larger than his left, his prostate was enlarged, symmetrical and fibrous in texture.  It was noted that the Veteran had a history of epididymitis of the right testicle and the examiner observed a fibrous nodule on the right epididymis.  See the February 1982 VA examination report.  

The Veteran was afforded a VA examination in connection with the present claim in July 2007 and a VA opinion was obtained in June 2008.  The July 2007 VA examination report reflects that the Veteran's VA claims file was not present or reviewed in connection with the VA examination.  The Veteran reported his in-service diagnosis of epididymitis of the right testicle and reported that, after his discharge, he was "checked out" by a private physician at United Hospitals in St. Paul, Minnesota who "said that [the Veteran's] sperm count was extremely low."  The Board notes that these records are not associated with the Veteran's VA claims file, and it does not appear that an effort to obtain them was made.  Upon clinical evaluation in July 2007, the examiner noted that there were no inguinal hernias present, and the Veteran's testicles were free from pain and "feel essentially normal."  The examiner did not do a rectal examination to determine the state of the Veteran's prostate because "[the Veteran] told [the examiner] that his prostate was normal and [the examiner] had the impression that [the Veteran] really didn't want [the examiner] to do the examination."  The examiner noted that the Veteran fathered a child after his discharge from service and provided a diagnosis of chronic, recurrent epididymitis with no residuals.  See the July 2007 VA examination report.  

In a June 2008 addendum to the July 2007 VA examination, the examiner stated that the Veteran's VA claims file was present and reviewed.  Thereafter, the examiner opined that the Veteran's "claimed sterility" is not related to his in-service infection of his epididymis, reasoning that the scarring from the in-service infection would had ceased "over several months" and the Veteran did, in fact, father a child which was born in March 1974.  See the June 2008 addendum to the July 2007 VA examination.  

The Board concludes that the July 2007 VA examination and June 2008 VA opinion are inadequate for the purposes of this decision.  First, the Board notes that there has been no statement which provides or rules out a diagnosis of sterility.  Indeed, there is no record reflecting that a medical professional, VA or private, has tested the Veteran's sperm count.  The Board finds that such testing must be undertaken to definitively determine whether the Veteran is sterile.  

Moreover, the medical opinion provided in the June 2008 addendum to the July 2007 VA examination only addresses the Veteran's claim under the theory of direct service connection.  Particularly, the June 2008 opinion failed to address whether the Veteran's claimed sterility was either caused or aggravated by his service-connected chronic, recurrent epididymitis.  As such, the Board cannot decide the Veteran's claim under the theory of secondary service connection.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds that a clarifying medical opinion is necessary to determine the etiology of the Veteran's dysphasia.

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  

Finally, the Board notes that the RO attempted to obtain private treatment records from Dr. T.N. at the Riverside Professional Building in Minneapolis, Minnesota in February 2008 and April 2008.  These requests for records were not answered.  Also, as noted above, the Veteran asserted that he was treated for his claimed sterility after service by a "physician at United Hospitals in St. Paul[, Minnesota]."  See the July 2007 VA examination report.  There is no indication that the RO attempted to obtain these records.  In light of above, the Board concludes that VA's duty to assist obligates VA to obtain these records after proper releases have been completed and submitted by the Veteran.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); see also Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (noting that the Secretary has a duty to assist in obtaining relevant and adequately identified records).   Therefore, the RO/AMC should attempt to obtain any and all treatment records identified by the Veteran regarding his alleged sterility.  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following actions:  

1.  The RO/AMC must contact the Veteran and request that he identify all VA and non-VA health care providers that have treated him for his alleged sterility.  

2.  The Veteran must complete a release for any private treatment records identified by him prior to any attempts to obtain such.  Specifically, the Veteran should be requested to complete a release for private treatment records for Dr. T.N. at the Riverside Professional Building in Minneapolis, Minnesota, and the private physician at United Hospitals in St. Paul, Minnesota, which he identified in the July 2007 VA examination report.  All records obtained should be associated with the Veteran's VA claims file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing. 

3.  The RO/AMC must obtain and associate with the claims file all identified outstanding records of VA treatment pertaining to the Veteran's alleged sterility.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file. 

4.  The RO/AMC must schedule the Veteran for VA examination to determine the nature and etiology of his alleged sterility.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  In particular, the Veteran's sperm count must be tested and determined.  The examiner is requested to review all pertinent records associated with the claims file, including his service treatment records, his post-service treatment records, and the lay statements and assertions.  

Thereafter, the examiner should address the following:

a.  State whether the Veteran is currently sterile.  Such a diagnosis should either be provided or specifically ruled out, and the examiner must discuss the results of the ordered sperm count testing.  

b.  If the Veteran is found to be sterile, state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's sterility is causally-related to his service-connected epididymitis.  

c.  If the Veteran is found to be sterile, state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's sterility is aggravated by his service-connected epididymitis.  

In rendering the opinions, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), the Veteran's complete VA claims file, to include copies of all pertinent service treatment records, post-service treatment records and statements by the Veteran must be made available to the examiner for review.  

5.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


